﻿The delegation of Senegal warmly congratulates the President on his election to guide the work of the General Assembly at its forty-fifth session. In addition to being a tribute paid to your country for its commitment to peace and justice, this wise choice consecrates his long experience in international affairs and his intellectual, human and moral qualities. It is true that we will have to take up some sizeable challenges during this session, but we are convinced that under his guidance our work will be successful. We may count on the delegation of Senegal to be at his disposal to assist him, to its modest best, as he carries out his difficult mission.
To his illustrious predecessor, Major-General Joseph Garba, Minister of State of Nigeria, I would like to reaffirm my delegation's satisfaction at the effective and skilful manner in which he guided the Assembly's work at its forty-fourth regular session and its sixteenth, seventeenth and eighteenth special sessions, In so doing, he gave honour to all Africa. Let him find here a renewed expression of my delegation's warm and sincere congratulations.
It is also a pleasure for me to acclaim the constant efforts of the Secretary-General, Mr. Javier Peres de Cuellar, to promote peace and security everywhere and to give the United Nations a stronger image, that of an Organization is ever stronger and more credible because it is capable of saying what is right and defending the independence and sovereignty of its Members.
I should also like to emphasise and welcome the ever growing universality of our Organisation. The presence of Namibia and Liechtenstein in this Assembly, which we acclaim with joy and pride, is yet another dazzling illustration of this. 

Namibia, which today is independent, needs constant support from the international community to solve, inter alia, the problems related to rebuilding its economy and restoring its territorial integrity. Senegal has given it such support, and we have no doubt that the United Nations, which, particularly through the Council for Namibia, played a decisive role in that country's independence process will give it all the desired support.
I should like, finally, to welcome the presence in our midst of reunified Yemen, and to express again our sincerest wishes for the Yemeni people's stability and prosperity·
Yesterday, 3 October, a crucial page in post-Second-World-War history was turned. I refer to the peaceful unification of Germany. This historic event - a symbol of success and dynamism - should mark the dawn of a new eve where co-operation and understanding will prevail over the old confrontations on our planet.
Thus, the unprecedented joint efforts that have replaced stubborn antagonisms between the super-Powers herald the coming of a new political order. The wind of freedom, which had begun to blow in Eastern Europe during our last session, is now blowing harder and spreading. At the same time, the doors have been opened to solving a large number of regional conflicts, and pertly opened to settling certain others.
Today more than ever before we have reason to hope that we shall see the birth of a new world order, in which solutions to conflicts will be found through multilateral diplomacy in the service of our common security.
But, it is merely hope that is involved and not yet reality, because a world of peace, solidarity and justice is not yet here. One might even say that doubt is wining over our mind because of the resurgence of nationality problems in one place; the persistence of old conflicts, which continue to elude solution in another place; civil wars and threats of regional conflicts in yet other places. Global peace and collective security remain goals for the attainment of which much effort still needs to be made.
We have just been tragically reminded of this by the events in the Gulf region. There, in defiance of international law and in violation of the provisions of the Charter of the United Nations, one country, Iraq, invaded another, Kuwait, and decided to annex it outright. Senegal, which criticized and condemned this inadmissible act, is already acting in conformity with all the Security Council resolutions, and repeats here its firm commitment to support any other measures taken within the United Nations to end the aggression against the sovereignty and independence of Kuwait, a State with which Senegal is linked by solid, close relations of friendship and co-operation.
Ending this aggression means, at the same time, ensuring the unconditional withdrawal of Iraqi troops from occupied Kuwait, restoring the legitimate Government of that country, headed by His Highness Emir Sheikh Al-Ahmad AΙ-Jaber AΙ-Sabah and obtaining the immediate release of all foreign hostages.
In the name of the right to self-defence, recognised by the Charter of the United Nations for all Member States, Saudi Arabia is entitled to appeal to the international community to help it defend its sovereignty and its territorial integrity. It was in response to the appeal of that friendly country, with which Senegal has special relations, and in order to join the concert of nations in ensuring respect for law, that President Abdou Diouf decided to send a military contingent to that country. 
It is, moreover, comforting to see that this crisis seems to have strengthened the international community's determination to consolidate and strengthen the still fragile results achieved during these last months, which particularly concern two essential areas: the self-determination of peoples and the respect for and promotion of human rights throughout the world. Consolidating and strengthening these gains means also resolving the age-old conflicts that challenge the establishment of e. new political order which is able to promote peace and security throughout the world.
For some conflicts, such as those in Western Sahara and Cambodia, encouraging progress has already been noted towards solutions sponsored by the United Nations. Senegal is honoured to have played a leading role in these two cases, thanks to the confidence regularly shown with regard to Senegal's chairing the United Nations Ad Ho  Committee on Kampuchea, and thanks to the initiative of its Head of State, President Abdou Diouf, who, in his capacity as the current Chairman of the Organisation of African Unity (OAU) had initiated the process for negotiations on Western Sahara in co-operation with the Secretary-General of the United Nations. I should like to reaffirm that my country is prepared to continue to contribute in every way to the completion of the process under way.
With regard to Cambodia, we welcome the agreement reached in Jakarta on 10 September 1990 to set up a Supreme national Council, and we hope that the parties to the conflict will take this historic opportunity to embark upon the road of national reconciliation.
For other conflicts, such as the one in South Africa, we seem to be at the dawn of a new era, but the foundations of the apartheid system are still in place.
The release of Nelson Mandela and other political prisoners, the removal of the ban on political movements including the African national Congress of South Africa and the Pan Africanist Congress of Azania, the start of a dialogue with a view to dismantling apartheid: all these things, it is true, reflect a development that must be encouraged. However, the maintenance of repressive laws, the resort to divisiveness and its corollary, the escalation of violence, which are threats to the pursuit of political dialogue, require constant vigilance on the part of the international community, all countries must ensure that pressure continues to be brought to bear on the South African regime until this process, which has begun, is consolidated and grows in order to lead to the final eradication of the apartheid system.
Senegal, which initiated the decision taken on 24 February by the Council of Ministers of the OAU to recommend to its member States that they commemorate 11 February of each year as Mandela Day, in recognition of the sacrifices made by this freedom fighter, reaffirms its constant commitment to working for the eradication of this crime against humanity.
In the Korean peninsula, the process of peaceful reunification, which my country has always hoped for, seems to have registered son· progress with the recent meeting between the Prime Ministers of North Korea and South Korea. It is our hope that this meeting will b· followed up by further meetings so that the Korean peninsula nay finally be reunited. In that regard and with regard to the question of adequate representation for Korea in our Organisation, Senegal reaffirms its commitment to the principle of universality, in keeping with the Charter and the relevant resolutions of the United Nations.
These are conflicts for whose solution we see glimmers of hope, but, to our great regret, there are others that go on and on and get worse. It is so in the case of the question of Palestine, which continues to defy the conscience of the world. My country, which chairs the Committee on the Exercise of the Inalienable Rights of the Palestinian People, has already, with others, defined the principles that should underlie any draft solution, as well as the framework for a global settlement.
Today, it is our most fervent wish that, in pursuance of the consensus that already exists with regard to the Gulf crisis, the Security Council will take the necessary measures to bring an end to the conflict in the Middle East through restoration of the inalienable rights of the Palestinian people and the convening of an international conference on the Middle East with the participation of all parties concerned, including the Palestine Liberation Organisation, the sole, legitimate representative of the Palestinian people.
With regard to Lebanon, where the situation gives rise to deep anguish, we make an urgent appeal that this battered and torn country be allowed to regain its unity without foreign interference.
As for the Cyprus problem, we encourage the Secretary-General to pursue his effort, with a view to having a plan of action put in place in conformity with Security Council resolution 649 (1990).
In connection with Afghanistan, there is now international consensus in favour of a negotiated solution. All efforts should therefore be directed towards the beginning of an internal process that would enable the Afghan people to exercise freely their right to self-determination.
I should like to say a few words about two problems in our region - West Africa. First, there is the civil war that is raging in Liberia, which grieves us terribly. My country deplores this war. The suffering of our brothers, the people of Liberia, has gone on too long. Therefore it is urgent that there be convened a special summit of the Economic Community of west African States, at which all countries in the region would collectively seek a settlement that would permit this brother country to regain its unity and sovereignty, and enable its sons finally to become reconciled and to devote themselves to the rebuilding of its devastated economy. Senegal is working to this end, in the hope that, when the time comes, the international community will spare no effort to assist Liberia.
With respect to our dispute with our neighbour Mauritania, Senegal, through me, reaffirms its determination to work tirelessly for an overall negotiated solution - a solution that would permit, among other things, removal of the obstacles that this unhappy conflict has put in the way of our pursuit of subregional integration. At the same time I repeat our full confidence and our availability with regard to the mediation committee that the Organisation of African Unity has established. This is the spirit that has always guided us in respect of the much-appreciated initiatives of friendly countries.
An approach to the overall problem of international peace and security, if it is to be global, must take into account also equilibrium in the field of development. In this regard, President Abdou Diouf, in 1979, when he was Prime Minister, said:
"Certainly we feel that all efforts to eliminate hotbeds of tension in the world, to silence guns and to stop fighting are praiseworthy. But we are convinced that even if - and this is something for which we hope deeply – the present conflicts were to end tomorrow, the world will still be on the verge of the abyss of war so long as the gap between rich and poor nations, far from diminishing, continues to grow, throwing into irreparable, Sisyphean despair so many people who have and laudable efforts to emerge from such a situation.”  
Eleven years later, those words are still appropriate; never has the economic and social condition of two thirds of Mankind caused more disappointment or given rise to more anguished questions or more pessimistic projections. Despite the courageous corrective and restructuring Measures and the Measures for economic and financial and reorganisation that have been taken in recent years by the developing countries, the situation has been especially disturbing during the past decade. The instruments of economic analysis have shown everyone that when growth in the industrialised countries continues, per capita increase in Africa and Latin America drops considerably. Add to this the deep, and increasing, suffering of the developing countries at a time when new challenges are emerging, and these things are beyond the bounds of anything we have so far seen in the international community.
But while that situation is of concern to any delegation, more disturbing is the low level of the results achieved from efforts at repair. The three United Nations development decades, which carried so many frustrated hopes, are evidence of this - if evidence were needed. We all know that these promises have not been kept, that expectations still have not been satisfied. At the same time the gap is widening between the developed countries and the developing countries where poverty is an offence to human dignity, and human beings, weakened by sickness and ignorance, and heroically struggling to survive and subsist in an often hostile environments. In this regard, one might recall that, for the first time in the history of mankind, an entire continent - Africa - has seen its living standards decreasing for more than 15 years, at a time when the world was at peace. The latest report on the economic situation in Africa, published by the United Nations Economic Commission for Africa, shows that between 1980 and 1089 per capita income dropped by 1.7 per cent per annual and commodity prices dropped by 3.1 per cent per annum, whereas unemployment grew four times faster than it had during the 1970s. In fact, many other indicators too show a deterioration, this is especially so in the case of total debt, which now amounts to more than $250 billion - an increase of 10 per cent per annum. In addition, the present crisis in the Gulf gives rise to the risk of a considerable increase in the energy bill of the non-oil-producing countries of Africa. 
It is time therefore, to translate into reality the many initiatives and actions already embarked upon to find an appropriate solution to the debt problem. In this respect the report of the Special Representative of the Secretary-General, Mr. Bettino Craxi, recommends bold and laudable approaches.
For its part Africa has already proposed engaging in serious, in-depth joint efforts to prepare as adequately as possible for the holding of an international conference on the external debt of African countries. This proposal, if it is followed up and carried out, could be a first step in the search for overall solutions to the question of the debt of the developing countries. Without any doubt the debt problem in the most serious teat of our determination to avoid the errors of the 1980s, of our willingness to make the 1990s a genuine development decade and of our ability to use the dividends of detente for the benefit of all humanity.
More than ever the situation and economic prospects overall require careful consideration and joint action by all because, as the first Foreign Minister of Senegal said, "The road to universal peace includes economic justice." We must now come up with concrete positive acts. The lessening of tensions must be followed by a redistribution and redeployment of resources. For its part, having become aware that Africa must first count on itself, Africa seeks to find its own resources, creative potential and faculties, the means to meet the challenges of the 1990s, at the three levels of economic, social and political action. It is in this spirit that the Economic Community for Africa (ECA) at the United Nations proposed an African Alternative Framework to Structural Adjustment Programmes for Socio-economic Recovery and Transformation (AAFSAP). This is a specifically African step which simultaneously takes account of the different macro- and micro-economic parameters, the social dimension of structural adjustment and the long-tem objective· and strategies for development. The adoption of the draft treaty establishing the African Economic Community which is to be signed in Abeja, Nigeria, in January 1991, is also part of this dynamic process.
None the less our actions would be incomplete and insufficient if they were not based on a will to combine our efforts in an economic integration likely to promote interregional exchanges end the complementarily of our economies. Indeed, we need to enhance our regional potential in order to foster the emergence of truly integrated economic groupings. That is why President Abdou Diouf established a ministerial department in charge of African integration and that is why Senegal is actively participating in the work of the so-called Group of 15 at the Summit on South-South Consultation and Co-operation.
Furthermore, Senegal was delighted, as was the last Summit of the Organisation of African Unity (OAU), at the international consensus" which emerged at the Conference on Africa held in July 1990 at Maastricht in the Netherlands. That consensus in substance advocates "sustained African efforts backed by an appropriate and constant external financing" through a "global coalition". That should take into account the long-term nature of the African debt crisis and should regroup Africa, the World Bank and other traditional partners, in the framework of a new international partnership for the coming decade.
The environment requires the reflection and diligent action of the entire community of nations. That is why we place great hopes in the conclusions of the forthcoming United Nations Conference on Environment and Development to be held in Brazil in 1992, which should, Inter alia, recommend the mobilisation of adequate International assistance for the developing countries, especially those countries in Africa that are most affected by drought and desertification. 
Events of the recent months have demonstrated the importance of freedom of expression in the promotion of democracy we need in a world of peace and justice, for the establishment of a new political order batter able to help us resolve our disputes and to meet the challenges of all types with which we are all confronted. We must now give human rights problems their rightful place in international life. In this context my country would like to encourage the entire community of nations to make the World campaign for human rights launched by the United Nations a resounding success.  
I should like to conclude by going back to my initial comments. The present evolution in international relations may be the harbinger of a new era in which our collective security can be guaranteed by the peaceful means of dialogue and of co-operation. But it could also be the harbinger of a new era of instability if selfishness not yield to generosity and if the new spirit of understanding and of co-operation among the major Powers of the world in not applied to alienate injustice, improve economic relations among nations and resolve the many challenges confronting mankind.
These challenges can and must be met. They will be if dialogue, as the means of resolving international disputes, makes headway over confrontation. They will be if, freed from the old antagonisms of the cold war, our world allocates to the war on poverty, disease, ignorance, environmental deterioration, the enormous resources thus far devoted to producing the instruments of its own destruction.  
It is in this way and is this way alone that we will be able to make of this last decade of the twentieth century a decade of freedom peace and progress.  
